DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows: 
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 line 3 positively recites part of a human being altered by the device, i.e. “…a first unit connecting with the distal phalange…”. Claim 1 line 5 positively recites part of a human being altered by the device, i.e. “…a second unit connecting with the middle phalange…”. Claim 1 lines 10-13 positively recites part of a human being altered by the device, i.e. "…wherein when the first threaded portion is rotated…thereby changing a distance between the distal phalange and the middle phalange…”. Claim 1 lines 17-22 positively recites part of a human being altered by the device, i.e. “…wherein the first threaded portion is rotated…thereby increasing the distance between the distal phalange and the middle phalange.”. Thus claims 1-3 include a .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oster (U.S. Publication 2014/0018930).
	Oster discloses a device (for example see Figures 25-28) comprising a first unit (2d), a second unit (3d), and a connection unit (43d). The first unit includes a first threaded portion (4d), a first connecting portion (33d), and a screw (39d) disposed within the first threaded portion and in threaded connection with the first threaded portion, wherein the rotating the first threaded portion in a first direction, i.e. clockwise, and rotating the screw in an opposite direction, i.e. counter-clockwise, is capable of moving the second threaded portion away from the first threaded portion thereby changing a distance between a distal phalange and a middle phalange (screw 39d is threaded into 2d such that rotating element 2d clockwise would cause screw 39d to rotation in the opposite direction along the internal thread which would force screw 39d out the end of element 2d such that element 4d would be capable of moving away from 2d and increasing the space between the bones the device is positioned). The second unit includes a second threaded portion (5d) and a second connecting portion (34d). . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775